Citation Nr: 0112661	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  01-03 690	)	DATE
	)
	)


THE ISSUE

Whether the attorney fees stipulated in June 15, 1998, 
attorney fee agreement are reasonable.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, on the Board's 
own motion, pursuant to 38 U.S.C.A. § 5904(c)(2) (West 1991 & 
Supp. 2000), to review the reasonableness of the fee 
agreement between the veteran and his attorney.


FINDINGS OF FACT

1.  The Board entered a final decision denying the issue of 
entitlement to service connection for a heart disability in 
June 1983; a notice of disagreement was not received by VA 
after November 18, 1988; and the veteran did not retain an 
attorney within one year of the date of the Board's only 
final decision of record in this matter.

2.  The written attorney-fee agreement dated in June 1998 
provides that the client agrees to pay a fee equal to $150.00 
per hour, with a $750.00 retainer fee "charged back against 
any fees received on a contingent fee" if the veteran 
prevails with the contingency fee being the maximum 
contingency fee allowable by VA.

3.  The veteran has attempted to reopen his claim but the 
claim was denied in February 2000 by the RO; no benefit has 
been awarded and no amount of past-due benefits has been 
payable to the veteran.


CONCLUSION OF LAW

Any attorney fees payable under the June 1998 attorney-fee 
agreement are "excessive and unreasonable" and are reduced 
to zero (0).  38 U.S.C.A. § 5904 (West 1991 & Supp. 2000); 38 
C.F.R. § 20.609 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
2000), the Board has jurisdiction to review for 
reasonableness the fee agreement of a person acting as an 
agent or attorney in connection with a proceeding before the 
Department of Veterans Affairs under laws administered by the 
Secretary of Veterans Affairs.  Based on such review, the 
Board may order a reduction in the fee called for in the 
agreement, if the Board finds the fee excessive or 
unreasonable. 38 U.S.C.A. § 5904(c) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.609(i) (2000).  In determining the 
reasonableness of attorney fees, there are two questions 
before the Board.  The first is the attorney's ability to 
charge a fee, that is, whether he has met the requirements of 
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 20.609(c) (2000).  The second is whether the fee is, in 
fact, reasonable.  See 38 C.F.R. § 20.609(e) (2000).

The applicable statutory and regulatory provisions stipulate 
three criteria must be met before an attorney or agent may 
charge claimants or appellants for their services.  38 
U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 2000); 38 C.F.R. § 
20.609(c) (2000).  These criteria are: 1) promulgation by the 
Board of a final decision with respect to the issue or issues 
involved; 2) the notice of disagreement (NOD) which preceded 
the Board decision with respect to the issue or issues 
involved was received by the RO on or after November 18, 
1988; and 3) the attorney or agent must have been retained 
not later than one year following the date that the Board 
decision with respect to the issue or issues involved was 
promulgated.

Factors to be considered in evaluating the reasonableness of 
a fee are set out at 38 C.F.R. § 20.609(e) and include the 
following: (1) The extent and type of services the 
representative performed; (2) the complexity of the case; (3) 
the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of the review at which the representative 
was retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved.

The Board notes further, that it has been the policy of the 
VA that the Board has original jurisdiction over all cases 
involving determination of basic eligibility for attorney 
fees paid by the VA from past-due benefits.  See 38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 2000); 38 C.F.R. § 20.609(c) 
(2000).  However, in a recent decision, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have original jurisdiction to consider under 
section 5904(c)(2) any issues regarding entitlement to 
attorney fees in direct-payment cases.  The Court held that 
all issues involving entitlement or eligibility for attorney 
fees under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO in 
accordance with the normal adjudication procedures and cannot 
be the subject of sua sponte or other original (on motion) 
BVA review.  See Scates v. Gober, No. 97-875 (U.S. Vet. App. 
Aug. 14, 2000).  

In a June 1983 decision, the Board denied service connection 
for a heart disability.  In June 1998, the veteran entered 
into a fee agreement with the attorney to represent the 
veteran before VA.  In a February 2000 rating decision, RO 
found that new and material evidence had not been submitted 
to reopen the veteran's claim of entitlement to service 
connection for arteriosclerotic heart disease.  There has 
been no benefit granted and thus no past-due benefits payable 
to the veteran.  

The issue of the reasonableness of the attorney's fees 
provided for in the agreement between the veteran and the 
attorney was raised sua sponte by the Board on its own 
motion.  See 38 U.S.C.A. § 5904(c)(2) (West 1991 & Supp. 
2000) and 38 C.F.R. § 20.609(i) (2000).  By a February 9, 
2001, letter, resent to the attorney February 21, 2001, the 
Board's Chief Counsel for Legal Affairs notified the veteran 
and the veteran's attorney that it was reviewing the issue of 
reasonableness of the attorney's fees on its own motion 
pursuant to 38 U.S.C.A. § 5904(c)(2).  Both the veteran and 
the attorney were afforded a period of 30 days to file a 
response to the letter.  There was no response from the 
parties. 

As noted above, pursuant to 38 C.F.R. § 20.609(c), attorneys 
may charge appellants for their services if certain 
conditions, as set forth above, are met.  It is 
uncontroverted that, in this case, two of the three 
conditions have not been satisfied.  Although there is a June 
1983 final Board decision, there is neither a notice of 
disagreement filed after November 18, 1988, nor is there 
evidence that the veteran engaged the attorney within one 
year of the final Board decision.  The attorney may not 
charge a fee for services rendered unless all of these 
conditions are met.  

As noted above, under guidelines set forth by the VA, the 
Board may examine a variety of factors when determining the 
reasonableness of a fee.  In this regard, the Board finds 
that any fee charged in this case as it presently stands is 
excessive and unreasonable.  Under the provisions of the 
written attorney-fee agreement, the attorney was retained in 
connection with services rendered before VA.  In a letter 
from the Board's Chief Counsel for Legal Affairs dated in 
February 2001, the veteran's attorney was informed by VA that 
fees could not be charged, allowed or paid for services 
provided when there was no notice of disagreement filed after 
November 18, 1988, and the attorney was not retained within a 
year of the final Board decision pursuant to 38 U.S.C.A. § 
5904(c); 38 C.F.R. § 20.609(c).  The June 1983 decision was 
the first and only final VA decision on the issue in this 
case.  This letter served to inform the veteran and the 
attorney of the motion to review the fees in this matter for 
reasonableness.  

The Board must find that any fee charged in connection with 
work done by the attorney in this matter thus far is 
excessive and unreasonable under the controlling law.  
Primarily, the Board notes that the record at this time does 
not show any appreciable work performed by the attorney 
following a final Board decision for which a notice of 
disagreement was filed after November 18, 1988, and for which 
there was a fee agreement or other evidence of engaging an 
attorney within one year following that decision.  The 1983 
decision does not meet the criteria because no proper notice 
of disagreement was received and the attorney was not engaged 
in this matter until June 1998.  There has been no award of 
past-due benefits.  Fees for the attorney's work in this 
matter are simply not allowed under 38 U.S.C.A. § 5904; 38 
C.F.R. § 20.609. 

The attorney-fee agreement at issue provides for payment to 
the attorney for services rendered before the VA of $150.00 
per hour with a $750.00 retainer fee offset by any past-due 
benefits received, not to exceed the maximum allowable 
contingency for VA.  The Board notes that this maximum is 20% 
of past-due benefits.  Any fee would be excessive and 
unreasonable as a payment for services in relation to the 
current matter as there has been no work performed after a 
Board decision that meets the minimum requirements under 
qualifying Board decision under 38 C.F.R. § 20.609(c).  As 
there has been no response from the parties in this matter 
and thus no justification for a fee, the Board concludes that 
any fee would be excessive. 

The Board does not mean to suggest that the hourly amount 
specified on the contract, if taken from past-due benefits, 
would be excessive if all other criteria are met.  However, 
as to the retainer, it is noted that a fee may not be 
charged, allowed or paid for services provided before the 
date of a final Board decision that meets the other criteria 
found at 38 C.F.R. § 20.609(c).  The attorney may not keep 
this fee in the present instance. 

As the evidence available clearly demonstrates the intent of 
the attorney to collect a fee $750.00 retainer fee from the 
veteran a claim for which he performed no documented work 
following a qualifying final decision by the Board as set for 
at 38 C.F.R. § 20.609(c), the Board finds such award of 
attorney fees "excessive and unreasonable."  


ORDER

Attorney fees as provided for in the June 1998 fee agreement, 
are "excessive and unreasonable," and are reduced to zero 
(0).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeal

 




